No opinion. Ughetta, Acting P. J., Christ and Rabin, JJ., concur; Brennan and Hopkins, JJ., dissent and vote to dismiss the appeal, with the following memorandum: If a money judgment only had been entered, the plaintiff would not be in a position to appeal as it would *813have obtained all of the relief which it sought; it would not have been an aggrieved party. The findings of fact or conclusions of law upon which the County Court reached its final determination belong properly in its formal decision (from which no appeal lies), and not in the judgment. The plaintiff may not enlarge its rights and convert itself into an aggrieved party by inserting in the judgment decretal provisions which have no place therein, especially since such provisions go beyond the scope of the relief originally demanded.